[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12386                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            DECEMBER 10, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                             D.C. Docket No. 0:09-cv-61900-MGC

DR. MASSOOD JALLALI,

lllllllllllllllllllll                                               Plaintiff Appellant,

                                             versus

STATE OF FLORIDA,
Department of Health and
Rehabilitative Services,
GRACE M. MURILLO,
JOHN DOE,
JANE DOE,
FOURTH DISTRICT COURT OF APPEAL,

lllllllllllllllllllll                                           Defendants Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (December 10, 2010)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.
PER CURIAM:

       This case stems from the decision of the District Court of Appeal of Florida

reversing a money judgment in favor of appellant Massood Jallali against Nova

Southeastern University. Jallali v. Nova Southeastern University, Inc., 992 So.2d

338 (Fla. 4th D.C.A. 2008).1 After losing the appeal, Jallali sued the State of

Florida, the district court of appeal, and Grace Murillo, one of the court’s law

clerks, seeking a money judgment under 42 U.S.C. §§ 1981 and 1983. Jallali

alleged that the State and the court denied him his constitutional right of access to

the courts because the court’s judges and Murillo failed to recuse as required by

Florida law because they had a conflict of interest. The district court dismissed his

complaint, as amended, see Fed. R. Civ. P. 12(b)(6), on the grounds that the

Eleventh Amendment barred the suit against the State and the court and that

Murillo had judicial immunity. Jallali now appeals. We affirm.



       1
           The court described Jallali’s claim and the judgment he received thusly:

       Massood Jallali, a student in the Osteopathic Medical Program, sued Nova
       Southeastern University for breach of an implied contract. The suit alleged that
       Jallali had satisfied the terms and conditions for graduation from Nova's
       osteopathic program, but that the university refused to confer a degree upon him.
       Jallali sought reimbursement for $250,000 in tuition costs, lost earnings while in
       school of $836,869, and lost future earnings of $6,900,000. A jury returned a
       verdict for $819,000.

Jallali, 9921 So.2d at 993.

                                                 2
                                           I.

      The Eleventh Amendment states: “The Judicial power of the United States

shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Supreme

Court has interpreted the Amendment as evidence that sovereign immunity,

derived from “the structure of the original Constitution itself,” protects a state

from suit not only by citizens of other states, but by its own citizens as well. Alden

v. Maine, 527 U.S. 706, 727-29, 119 S.Ct. 2240, 2254-55, 144 L.Ed.2d 636

(1999). Consequently, federal courts have no jurisdiction to hear private suits for

damages against a state unless (1) the state has explicitly consented to suit in

federal court, thus waiving its sovereign immunity, or (2) Congress has

specifically abrogated the state’s immunity. Port Auth. Trans-Hudson Corp. v.

Feeney, 495 U.S. 299, 304-06, 110 S.Ct. 1868, 1872-73, 109 L.Ed.2d 264 (1990).

      The State of Florida and the district court of appeal are protected by

sovereign immunity. Because none of the exceptions to sovereign immunity

apply, the district court properly dismissed Jallali’s complaint against them.

                                          II.

      Judges are absolutely immune from suit, even if they acted in error,

                                           3
maliciously, or in excess of jurisdiction, unless they acted outside their judicial

capacity or in the clear absence of all jurisdiction. Sibley v. Lando, 437 F.3d 1067,

1070 (11th Cir. 2005). Absolute judicial immunity extends not only to judges, but

to other persons whose “official duties have an integral relationship with the

judicial process.” Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994). Because

drafting an appellate court opinion is an inherently judicial activity, a law clerk

enjoys absolute immunity in doing so. See Sibley, 473 F.3d at 1071.

      By helping draft an appellate opinion, Murillo engaged in judicial activity.

Therefore, she possessed absolute immunity, and the district court did not err in

dismissing Jallili’s complaint against her.

      AFFIRMED.




                                           4